J-S72039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 KAREN PALAIA                            :
                                         :   No. 1334 EDA 2017
                   Appellant

         Appeal from the Judgment of Sentence September 30, 2016
    In the Court of Common Pleas of Monroe County Criminal Division at
                      No(s): CP-45-CR-0000719-2016


BEFORE:    BENDER, P.J.E., MUSMANNO, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                  FILED DECEMBER 11, 2017

     Appellant, Karen Palaia, appeals from the judgment of sentence entered

in the Court of Common Pleas of Monroe County after a jury found her guilty

on twelve counts of intentionally possessing a controlled substance and one

count of theft by unlawful taking. Sentenced to not less than one month nor

more than 12 months’ incarceration, to be followed by nine months’ probation,

Appellant challenges the sufficiency of the evidence, the court’s exercise of

sentencing discretion, and asserts that prosecutorial misconduct tainted both

her trial and sentencing. We affirm.

     The trial court aptly sets forth the facts and procedural history pertinent

to the present appeal as follows:

     Karen Palaia [hereinafter “Appellant”] was arrested on January
     20, 2016, and charged with twelve counts of intentionally
     possessing a controlled substance, [35 P.S. § 780-113(a)(16),] as

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S72039-17


      well as one count of theft by unlawful taking[, 18 Pa.C.S. §
      3921(a)]. Appellant was accused of stealing twelve pills of
      Adderall from a locked medicine cabinet located in the nurse’s
      office at East Stroudsburg High School South (“the school”),
      where Appellant was employed as a security officer. Affidavit of
      Probable Cause. . . . Appellant was convicted of all 13 charges
      after a trial by jury.

      Appellant appeared for sentencing on August 11, 2016, at which
      time sentencing was continued to September 29, 2016, to permit
      Appellant to undergo a urinalysis and sign releases necessary to
      allow the Monroe County Probation Department to confirm any
      medication prescribed to Appellant with her treating physicians.
      Order of Court, August 11, 2016. . . . Appellant was sentenced
      on September 30, 2016, to one to twelve months’ incarceration
      and a consecutive nine-month period of probation. Order of
      Court, September 30, 2016. Appellant was released on parole on
      October 31, 2016. Order of Court, October 25, 2016[.]

      Appellant filed Post-Sentence Motions on October 11, 2016,
      asserting that (1) the evidence submitted at trial was insufficient
      to sustain the jury’s verdict, (2) th[e trial] court abused its
      discretion in sentencing Appellant to a term of incarceration, and
      (3) the prosecution denied Appellant a fair trial by, inter alia, filing
      a vague and misleading information. [After reviewing Appellant’s
      supporting brief (the Commonwealth filed no brief in opposition),
      the trial court] issued an opinion and order on March 22, 2017, in
      which [it] denied Appellant’s Post-Sentence Motions.

Trial Court Opinion, filed 5/17/17, at 1-4.

      Appellant timely filed a counseled Notice of Appeal on April 18, 2017.

On April 21, 2017, the trial court entered an Order on the docket directing

Appellant to file a Concise Statement of Errors Complained of on Appeal

pursuant to Pa.R.A.P. 1925(b) within twenty-one days.                  Accordingly,

Appellant’s Rule 1925(b) Statement was due on or before May 12, 2017. The

trial court’s Order notified Appellant that any issue not properly included in




                                       -2-
J-S72039-17



this Statement timely filed and served pursuant to Pa.R.A.P. 1925(b) would

be deemed waived.

      On May 17, 2017, the trial court filed a Rule 1925(a) Opinion in which

the court indicated that, as of that date, Appellant had not filed a Rule 1925(b)

Statement as ordered. The trial court opined, therefore, that Appellant had

waived all issues and requested that this Court quash the present appeal.

      In response to the trial court’s opinion, Appellant filed a counseled

motion with the trial court seeking permission to file his concise statement

nunc pro tunc. On May 24, 2017, the trial court entered an order denying

Appellant’s motion, but it requested, in the interest of judicial economy, that

this Court address the merits of Appellant’s appeal without first remanding for

the filing of a supplemental Pa.R.A.P. 1925(a) Opinion because the issues

raised herein are identical to those disposed of in the trial court’s order and

opinion denying Appellant’s post-sentence motions. Trial Court Order, filed

5/24/17.

      Pa.R.A.P. 1925(c)(3) provides that if an appellant court is convinced

counsel has been per se ineffective in failing to file a court-ordered Rule

1925(b) statement in a criminal matter, the court shall remand for the filing

of a concise statement nunc pro tunc. The Comment to Rule 1925 explains,

and this Court has noted, “[paragraph (c)(3)] allows an appellate court to

remand in criminal cases only when the appellant has completely failed to

respond to an order to file a Statement.” Note to Pa.R.A.P. 1925 (emphasis




                                      -3-
J-S72039-17



provided); see also Commonwealth v. Hill, 16 A.3d 484, 496 n. 15

(Pa.Super. 2011).

      Here, although counsel failed to file a timely court-ordered 1925(b), he

did file a motion to the court, immediately upon receiving the trial court’s

Pa.R.A.P. 1925(a) statement recommending quashal, explaining the reasons

for his inadvertent filing omission, advising the court of the issues Appellant

wished to raise, and seeking the trial court’s permission to file a nunc pro tunc

Statement to that effect. Therefore, in our view, there is absent in this case

the “complete failure” to respond to an order to file a 1925(b) Statement

contemplated by Pa.R.A.P. 1925(c)(3).

      Moreover, there is no dispute below that the trial court’s Order and

Opinion denying Appellant’s post-sentence motions addressed the very issues

now raised before this Court, thus obviating the need for remand for

preparation of a responsive trial court opinion. Hence, we agree with the trial

court that the better course is to act in the interest of judicial economy and

view Appellant’s belated filing with the trial court as a proper statement of

matters complained of on appeal.

      Appellant presents the following three questions for our review:

      I.    WAS THE CIRCUMSTANTIAL EVIDENCE PRESENTED
            SUFFICIENT TO SHOW BEYOND A REASONABLE
            DOUBT THAT [APPELLANT] COMMITTED THEFT AND
            POSSESSED A CONTROLLED SUBSTANCE BELIEVED
            TO BE ADDERALL?

      II.   DID THE COURT ABUSE ITS DISCRETION IN
            IMPOSING A SENTENCE OF INCARCERATION WHERE


                                      -4-
J-S72039-17


              [APPELLANT] HAD A ZERO PRIOR RECORD SCORE
              AND    THE    PRE-SENTENCE   INVESTIGATION
              RECOMMENDED PROBATION?

       III. WAS THE PROSECUTOR IN THIS CASE SO BIASED
            AGAINST [APPELLANT] SO AS TO DENY HER A FAIR
            TRIAL AND FUNDAMENTAL DUE PROCESS?

Appellant’s brief at 7.

       After a thorough review of the record, Appellant’s brief, controlling case

law, and the well-reasoned opinion of the trial court, we conclude that

Appellant’s issues merit no relief.        The trial court opinion comprehensively

discusses and properly disposes of each question presented. Accordingly, we

adopt the reasoning of the trial court in this regard and affirm on this basis.1

____________________________________________


1  Appellant’s third question presented asserts that the Commonwealth
engaged in prosecutorial misconduct when it filed a criminal information listing
January 20, 2016, as the sole offense date but presented evidence of
Appellant’s alleged criminal conduct occurring on December 9, 2015. “The
Commonwealth knew or should have known the date of the offense it was
intending to pursue occurred on or about December 10, 2015, not January 20,
2016, over a month later[,]” Appellant argues. Brief for Appellant, at 23. This
disconnect between the criminal information and the evidence presented
denied her the right to prepare adequately a defense to sufficiently specific
charges, Appellant contends.
       We disagree. Our review confirms the criminal information lists January
20, 2016, as the date of the eleven counts against her. In addition, January
20, 2016, was also listed as an offense date on page one the criminal
complaint. Police Criminal Complaint, 2/25/16, at 1. However, in describing
the conduct that formed the basis for charges against Appellant, the criminal
complaint specified that Appellant “did on December 9, 2015. . . unlawfully
[take] or exercised unlawful control over, movable property of another with
intent to deprive him thereof, that is to say Palaia did take twelve (12) – 5 mg
pills of Adderall from a locked medication cabinet in the nurse’s office…. Id.
at 2. The complaint also bases the possession of a controlled substance
offense on Appellant’s possession of the 12 pills of Adderall taken on that day.
Id.



                                           -5-
J-S72039-17



       Judgment of sentence is AFFIRMED.




____________________________________________


       Furthermore, the affidavit of probable cause indicated that the affiant,
Detective Mario Orlando of the Monroe County Office of the District Attorney,
took a complaint regarding the missing Adderall on January 20, 2016, but it
listed the date of the theft as December 9, 2015, and the date of discovery of
the missing pills as December 10, 2015. The detective’s affidavit also
indicated that he viewed a surveillance video recorded on December 9, 2015
capturing Appellant opening the locked medication cabinet on the evening of
December 9, 2015. When confronted with the video, a Mirandized Appellant
told the detective she took only her potassium pills from the cabinet, the
affidavit stated.
       Our standard of review for a claim of prosecutorial misconduct is limited
to whether the trial court abused its discretion. “In considering this claim, our
attention is focused on whether the defendant was deprived of a fair trial, not
a perfect one.” Commonwealth v. Proctor, 156 A.3d 261, 271 (Pa. Super.
2017). Moreover, the purpose of advising a defendant of the date when an
offense is alleged to have been committed is to provide him with sufficient
notice to meet the charges and prepare a defense. Commonwealth v.
Gibbons, 784 A.2d 776 (Pa. 2001).
       Under the present facts, we cannot conclude that the Commonwealth
deprived Appellant a fair trial by listing one offense date on the criminal
information but presenting at trial evidence involving a different date that
appeared in both the offense section and the affidavit of probable cause
section of the criminal complaint. Indeed, Appellant had sufficient notice to
prepare a defense to charges that she unlawfully took twelve Adderall pills
from the school nurse’s office on the evening of December 9, 2015. Such
notice was amply reflected in trial counsel’s unwavering defense, which was
clearly designed to convince the jury that it should form reasonable doubt
from events occurring from late November through and including December
9, 2015. Accordingly, we concur with the trial court’s conclusion rejecting
Appellant’s prosecutorial misconduct claim.

                                           -6-
J-S72039-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2017




                          -7-
                                                                                  Circulated 11 /30/2017 03:45 PM
                                                           LI _UfJIIIIUII-UIUt::I -   r-usr-oerueuce   IVIUllUll:S Ut::1111::U.fJUI



.

                          COURT OF COMMON PLEAS OF MONROE COUNTY
                                FORTY-THIRD JUDICIAL DISTRICT
                              COMMONWEALTH OF PENNSYLVANIA

    COMMONWEALTH OF PENNSYLVANIA                               No. 719 CR 2016


                        v.
    KAREN PALAIA,                                              POST -SENTENCE MOTIONS

                        Defendant



                                                 OPINION

               This case comes before the Court on Post-Sentence Motions filed by

    Defendant, Karen Palaia. For reasons detailed below, we DENY these Post-

    Sentence Motions.


                                     FACTS AND PROCEDURAL HISTORY

               Karen Palaia (hereinafter "Defendant") was arrested on January 20,

    2016, and charged with twelve counts of intentionally possessing a controlled

    substance,' as well as one count of theft by unlawful taking.' Defendant was

    accused of stealing twelve pills of Adderall from a locked medicine cabinet

    located in the nurse's office at East Stroudsburg High School South (the

    "school"), where Defendant was employed as a security officer. Affidavit of

    Probable Cause.


    1
        35 P. S. § 780-l 13(a)(16)
    218    Pa. C.S. § 392l(a)
                                                 .                                                .t,lllt:1111,;t, IVIUllUll::i Ut:111it1U,fJUI




      After learning that some of V.S.'s pills had gone missing, V.S.'s mother

sent a letter to the head nurse dated December 4, 2015, in which she enclosed

45 Adderall pills. Id. at 19-21. The head nurse verified that there were 45

pills enclosed, as did another nurse that worked at the school. Id. at 33. On

December 10, 2015, while maintaining the inventory log, the head nurse

realized that 12 of V.S.'s Adderall pills had gone missing. Id. at 39. Officer

Sutter reviewed the tape from the motion-activated camera for the night of

December 9, 2015, which revealed that Defendant had entered the nurse's

office at about 8:16 that evening and accessed the locked medicine cabinet.

Id. at 89-92.

      Officer Sutter and Chief Mill interviewed Defendant on December 10,

2015, at which time she denied taking V.S.'s Adderall, and instead indicated

that she had accessed the locked medicine cabinet in order to take her

potassium pills. Id. at 96, 110. Defendant told Officer Sutter and Chief Mill

that she had found a key to the medicine cabinet in a junk drawer in the

school's main office. Id. at 97. She also indicated that she had previously

moved her potassium pills to a lower portion of the medicine cabinet so that

she would be able to reach them. Id. at 110. Defendant was later interviewed

by Detectives from the Monroe County District Attorney's office, at which time

she again indicated that she had only accessed the locked medicine cabinet to

take her potassium pills. Id. at 118, 135.




                                        3
                                                 .t;lllt;ll\;t;   rvrouous   Ut;lllt;U,fJUI




      The Commonwealth filed an Information on April 9, 2016, alleging that,

on or about January 20, 2016, Defendant unlawfully took movable property of

another with the intent to deprive said person thereof. The Information also

included 12 identical counts, each alleging that, on or about January 20, 2016,

Defendant knowingly or intentionally possessed a controlled substance.

Defendant was convicted of all 13 charges after a trial by jury. Id. at 210-212.

      Defendant appeared for sentencing on August 11, 2016, at which time

sentencing was continued to September 29, 2016, to permit Defendant to

undergo a urinalysis and sign releases necessary to allow the Monroe County

Probation Department to confirm any medication prescribed to Defendant

with her treating physicians. Order of Court, August 11, 2016. Defendant did

not appear on September 29, 2016, but her attorney advised the Court that

she was attending her sister's funeral. Order of Court, September 29, 2016.

Sentencing was continued to the following day. Id. Defendant was sentenced

on September 30, 2016, to one to twelve months incarceration and a

consecutive nine month period of probation. Order of Court, September 30,

2016. Defendant was released on parole on October 31, 2016. Order of Court,

October 25, 2016, Cheslock, J.

      Defendant filed Post-Sentence Motions on October 11, 2016, asserting

that (1) the evidence submitted at trial was insufficient to sustain the jury's

verdict, (2) this Court abused its discretion in sentencing Defendant to a term




                                        4
                                                 .                                                LI_ VfJII IIUI 1-v1 Ut:ll - r-ust-oer ueuce IVIUUUI 1::; Ut:ll llt:,U.fJUI




identifying the controlled substance was "unsubstantiated hearsay."

Memorandum in Support of Post-Sentence Motions at 3-4. We disagree.

      In determining the sufficiency of the evidence, we must
      consider whether, viewing all the evidence at trial in the light
      most favorable to the Commonwealth and drawing all
      reasonable inferences favorable to the Commonwealth, there
      exists sufficient evidence to enable the trier of fact to find
      every element of the crime proved beyond a reasonable doubt.

Commonwealth v. Santiago, 382 A.2d 1200, 1201 (Pa. 1978).


   1. The Commonwealth Presented Sufficient Evidence to Sustain the Guilty
      Verdict of Theft by Unlawful Taking.

      "A person is guilty of theft if he unlawfully takes, or exercises unlawful

control over, movable property of another with intent to deprive him thereof."

18 Pa. C.S. § 392l(a). At trial, the Commonwealth presented evidence that

twelve Adderall pills belonging to V.S. went missing from the locked medicine

cabinet in the nurse's office at the school on December 9, 2015. Transcript of

Proceedings at 37-39, 93-94, 107; June 9, 2016. The Commonwealth also

presented a video of the Defendant entering the nurse's office and accessing

the locked medicine cabinet from which these pills were taken on the night of

December 9, 2015. Id. at 89-92. No other motion was captured in the nurse's

office by the camera on the night of December 9, 2015. Id. at 90.

      Defendant maintains that she accessed the locked medicine cabinet in

the nurse's office at the school on the night of December 9, 2015, in order to

obtain her potassium pills, an explanation she characterizes as "equally as




                                       6
                                                  LI_ VfJII IIUI I-VI Ut:11 - ru:;1-<>t:11 llt:11 ll;t:, IVIUllUI 1:; Ut:11 ueu.pcn




likely" as the Commonwealth's theory that she was stealing V.S.'s Adderall

pills. Memorandum in Support of Post-Sentence Motions at 3. We will not now

disturb the jury's conclusion as to the credibility of this explanation, as the

record contains legitimate reasons to discredit it. Officer Sutter testified that

Defendant's potassium pills were located towards the top of the medicine

cabinet, although Defendant does not appear to be reaching to this location in

the video. Transcript of Proceedings at 94-95, June 9, 2016. Additionally,

each nurse that worked at the school testified that they had never actually

dispensed a potassium pill to Defendant. Id. at 30, 61, 71.

      Viewing this evidence in the light most favorable to the Commonwealth,

the video demonstrating that the Defendant was the only person to enter the

nurse's office on the night of December 9, 2015, at which time she accessed

the locked medicine cabinet from which pills were taken that night, was

sufficient to enable the jury to find, beyond a reasonable doubt, that she took

V.S.'s Adderall pills with the intent to deprive her thereof.

2. The Commonwealth Presented Sufficient Evidence to Sustain the
Guilty Verdicts of Knowingly or Intentionally Possessing a Controlled
Substance.

      "Knowingly or intentionally possessing a controlled or counterfeit

substance by a person not registered under [The Controlled Substance, Drug,

Device and Cosmetic Act]" is prohibited. 35 P.S. § 780-113(a)(l6). The

Commonwealth presented evidence that twelve Adderall pills went missing




                                         7
                                                LI _Vf.lllllUII-VIUt:11 - ru:;1-<>t::lllt::lll;t:, 1v1uuu11:; Ut:1111t:1U.f.lUI




from the locked medicine cabinet in the nurse's office at the school on the

night of December 9, 2015. Transcript of Proceedings at 3 7-39, 93-94, 107;

June 9, 2016. The Commonwealth also presented a recording from a motion-

activated camera demonstrating that the Defendant was the only person to

enter the nurse's office on the night of December 9, 2015, at which time she

accessed the locked medicine cabinet. Id. at 89-92.

      The Defendant contends that this evidence was insufficient to sustain

her conviction for knowingly or intentionally possessing a controlled

substance because no controlled substances were actually found in her

possession and the identity of the missing pills was not appropriately

established at trial. Memorandum in Support of Post-Sentence Motions at 4.

The Defendant is correct that she was never found in possession of a

controlled substance; however, circumstantial evidence presented at trial

established that twelve Adderall pills went missing on the night of December

9, 2015, and that the Defendant accessed the locked medicine cabinet where

these pills had been stored. This, combined with the recording from the

motion activated camera which demonstrated that Defendant was the only

person to enter the nurse's office at the school on the night of December 9,

2015, enabled the trier of fact to conclude, beyond a reasonable doubt, that

she was in possession of twelve Adderall pills, a controlled substance, on the

night of December 9, 2015.




                                       8
                                                 LI_ UfJII IIUI 1-u1 Ut:ll - ru:st-<>t:ll llt:ll l\,;t:, IVIUUUI l:S Ut:,1111:lU.fJUI




      We disagree with Defendant's contention that the Adderall was not

appropriately identified at trial. Three nurses that were employed at the

school testified that they are familiar with what Adderall looks like, that they

had previously dispensed Adderall to V.S., and that they had no reason to

believe that the pills that V.S. brought into the school were not the Adderall

pills that V.S. and her mother had represented them to be. Transcript of

Proceedings at 50, 59-60, 63-64, 69-70; June 9, 2016. This testimony, when

viewed in the light most favorable to the Commonwealth, is sufficient to

establish beyond a reasonable doubt that the missing pills were in fact

Adderall, a controlled substance.


 This Court Did Not Abuse its Discretion in Sentencing Defendant to a Term of
                                 Incarceration
      Defendant next challenges this Court's imposition of a term of

incarceration, claiming that we failed to provide our reasons for doing so on

the record. Memorandum in Support of Post-Sentence Motions at 7.

Defendant asserts that we simply indicated that the sentence was imposed

"for the reasons in the presentence report," despite the presentence report's

recommendation of a period of probation. Id. Defendant further asserts that

the sentence imposed ignored her rehabilitative needs. Id.

      We are required at the time of sentencing to "state on the record the

reasons for the sentence imposed." Pa.R.Crim.P. 704(C)(2). We clearly




                                       9
                                                 LI _VIJIIIIUII-VIUt:SI .. rU:Sl-Vt:Slllt::11\.it:S IVIUllUll:S Ut:Slllt:SU,IJUI




indicated on the record our reasons for deviating from the presentence

report's recommendation. Transcript of Proceedings at 6-7, September 30,

2016 ("I can't in good conscience adopt a recommendation that's going to

allow somebody with an untreated addiction, potentially an untreated

addiction issue go unchecked."). Our statements at the time of sentencing

also made clear that the sentence imposed did not ignore the Defendant's

rehabilitative needs, but rather considered the totality of the Defendant's

situation. Id. at 7 ("I'm not sending her to counseling, because she doesn't

think she has a problem."). We did not feel counseling would be effective for

this particular Defendant until she acknowledged her substance abuse issues.

Moreover, at the conclusion of the Defendant's sentencing, we indicated that

we would consider an appropriate petition should the Def end ant be able to

secure a spot in a rehabilitation program. Id. at 24.


The Prosecution Did Not Deny Defendant a Fair Trial

      Defendant asserts that the prosecution in this matter operated under an

"extreme bias and prejudice," to the extent that she was denied a fair trial.

Post-Sentence Motions at� 8. Defendant asserts that the criminal information

filed by the Commonwealth was "intentionally vague and misleading," in that

it inaccurately indicated the date of the charged offenses as "on or about

January 20, 2016," rather than December 9, 2015. Memorandum in Support of

Post-Sentence Motions at 9. Defendant implies that such inaccuracy inhibited




                                       10
                                                .                                                 ,t. / _UtJII IIUI 1-UI   uer - r-ust-oerueuce   IVIUllUII::; Ut::lllt::U.tJUI




with twelve counts of knowingly or intentionally possessing a controlled

substance.

      We also disagree that the Commonwealth's assertion of aggravating

factors at the time of sentencing indicated a bias against this Defendant. The

Commonwealth submitted the following five aggravating factors for our

consideration at the time of sentencing: (1) the Defendant continued to deny

her guilt, (2) the Defendant had not accepted responsibility, (3) the Defendant

"blame[d] everybody else," (4) the Defendant was uncooperative in providing

medical records during the generation of the presentence report, and (5) the

Defendant had recently been dispensed 445 narcotic pills from a local

pharmacy. Transcript of Proceedings at 20, September 30, 2016. Importantly,

we explicitly declined to accept these as aggravating circumstances. Id. at 20-

21 ("Well I don't know that they truly constitute aggravating circumstances, I

don't think that that's appropriate, quite frankly.").

      We do not disagree with Defendant's assertion that the

Commonwealth's interest in a criminal prosecution is "not that it shall win a

case, but that justice shall be done." Berger v. United States, 295 U.S. 78, 88

(1935). It is also the prosecuting attorney's obligation to zealously pursue the

Commonwealth's interests, within the bounds of the law. Pa. R.P.C. Preamble

at� 9. The Commonwealth's assertion of circumstances that they believed

constituted aggravating factors at the time of sentencing did not amount to a




                                         12
                                              ,t. / _UfJII IIUI 1-u1ut::1 - r-osr-oer llt::l ice IVIUllUI 1:; LJt::1111::U.fJUI




demonstrable bias against this Defendant, and did not ultimately influence the

sentence we imposed.

      Accordingly, we enter the following ORDER.




                                      13
                                                .:1_UfJIIIIVll•UIUt::I •   r-ust-oerueuce    IVIVllVll:S Ut::1111::U,fJUI




               COURT OF COMMON PLEAS OF MONROE COUNTY
                     FORTY-THIRD JUDICIAL DISTRICT
                   COMMONWEALTH OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA                       No. 719 CR 2016


              v.
KAREN PALAIA,                                      POST -SENTENCE MOTIONS

              Defendant




                                        ORDER



       AND NOW, this    _J:2-,�f day of March, 2017, upon consideration of
Defendant's Post-Sentence Motions and Brief in support thereof, Defendant's

Post-Sentence Motions are DENIED.


                                        BY THE COURT:




                                                                                  0                    0
                                                                                  � ..      �          r·
cc: District Attorney                                                                                  ,·.·,
                                                                                  -r-s-

                                                                                  ;;n       ::� t''
                                                                                                       ;;.·j
    Public Def ender                                                              C)
                                                                                  r,·1
                                                                                            ::.D
                                                                                                       . ,.
                                                                                                       •''
                                                                                            N
    Probation                                                                     (·�.      (.,.)      C)
                                                                                                       . ... ,
    Sheriff                                                                       c.;     -o               N
                                                                                          CD




                                       14